Exhibit 10.71

THE BANK OF NEW YORK MELLON CORPORATION

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

Effective January 1, 2008

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON CORPORATION

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

Effective January 1, 2008

TABLE OF CONTENTS

 

SECTION

NUMBER

  

TITLE

   PAGE    PREAMBLE      

ARTICLE I

      DEFINITIONS   

  1.1

   Account    1

  1.2

   Beneficiary    1

  1.3

   Board    1

  1.4

   Committee    1

  1.5

   Company    2

  1.6

   Company Stock Fund Option    2

  1.7

   Deferral Commitment    2

  1.8

   Deferral Election    2

  1.9

   Effective Date    2

  1.10

   Elective Deferred Compensation    2

  1.11

   Enrollment Period    2

  1.12

   Internal Revenue Code    2

  1.13

   Participant    2

  1.14

   Plan    2

  1.15

   Plan Year    2

  1.16

   Retirement    2

  1.17

   Standard Distribution Account    2

  1.18

   Unforeseeable Emergency    3

  1.19

   Valuation Date    3

  1.20

   Variable Fund Options    3    ARTICLE II       ADMINISTRATION   

  2.1

   Administrator    3

 

i



--------------------------------------------------------------------------------

SECTION

NUMBER

  

TITLE

   PAGE   2.2    Powers and Duties    3   2.3    Procedures    5   2.4   
Establishment of Rules    5   2.5    Limitation of Liability    5   2.6   
Compensation and Insurance    5   2.7    Removals and Resignations    5   2.8   
Claims Procedure    5    ARTICLE III       PARTICIPATION AND DEFERRAL
COMMITMENTS      3.1    Eligibility and Participation    6   3.2    Duration of
Deferral Commitment    6   3.3    Basic Forms of Deferral    6   3.4   
Limitations on Deferrals    7   3.5    Termination of Deferral Commitments on
Unforeseeable Emergency    7   3.6    Commencement of Deferral Commitment    7
   ARTICLE IV       DEFERRED COMPENSATION ACCOUNTS      4.1    Accounts    7
  4.2    Elective Deferred Compensation    7   4.3    Notional Earnings and
Losses    8   4.4    Valuation of Accounts    8   4.5    Vesting of Accounts   
8   4.6    Statement of Accounts    8   4.7    Company Stock Fund Option    8   
ARTICLE V       PLAN BENEFITS      5.1    Standard Distribution Account Benefit
   10   5.2    Survivor Benefits    11   5.3    Unforeseeable Emergency    13
  5.4    Valuation and Settlement    13   5.5    Distributions from General
Assets    13   5.6    Withholding and Payroll Taxes    13   5.7    Payment to
Guardian    14   5.8    Small Benefit    14   5.9    Protective Provisions    14
  5.10    Notices and Elections    14

 

ii



--------------------------------------------------------------------------------

SECTION

NUMBER

  

TITLE

   PAGE    ARTICLE VI       DESIGNATION OF BENEFICIARY      6.1    Designation
of Beneficiary    14   6.2    Failure to Designate Beneficiary    15    ARTICLE
VII       FORFEITURES TO COMPANY      7.1    Distribution of Participant’s
Interest When Company is Unable to Locate Distributees    15    ARTICLE VIII   
   MAINTENANCE OF ACCOUNTS      8.1    Books and Records    15    ARTICLE IX   
   AMENDMENT AND TERMINATION OF THE PLAN      9.1    Amendment    16   9.2   
Company’s Right to Terminate    16    ARTICLE X       SPENDTHRIFT PROVISIONS   
10.1    No Right to Alienation or Assignment    16    ARTICLE XI      
MISCELLANEOUS    11.1    Right of Company to Replace Members of the Board of
Directors; Obligations    17 11.2    Title to and Ownership of Assets Held for
Accounts    17 11.3    Nature of Liability to Participants    17 11.4    Text of
Plan to Control    17 11.5    Law Governing and Severability    17 11.6    Name
   17 11.7    Gender    17 11.8    Trust Fund    18

 

iii



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON CORPORATION

DEFERRED COMPENSATION PLAN

FOR DIRECTORS

Effective January 1, 2008

PREAMBLE

The purpose of The Bank of New York Mellon Corporation Deferred Compensation
Plan For Directors (the “Plan”) is to offer each non-employee member of the
Board of Directors of The Bank of New York Mellon Corporation (the “Company”)
the opportunity to defer receipt of compensation to be earned for service in
such capacity and to accumulate supplemental funds for retirement, special needs
prior to retirement, or death. The Plan is effective for deferrals received from
eligible Directors of the Company after December 31, 2007. It is the intention
of the Company that the Plan be operated in compliance with the American Jobs
Creation Act of 2004 (“AJCA”) and Section 409A of the Internal Revenue Code.

The Corporate Benefits Committee of the Company (“Committee” or “CBC”) or a
successor committee designated by the Board shall be the administrator
responsible for administering the Plan in accordance with its terms but such
designation of the Committee shall not be construed, directly or indirectly, as
evidencing any intent on the part of the Company that the Plan be governed by or
enforceable under the Employee Retirement Income Security act of 1974, as
amended (“ERISA”); it being the intent of the Company that such Plan be governed
by and enforceable under the laws of the State of New York.

ARTICLE I

DEFINITIONS

When used herein, the following words shall have the following meanings unless
the content clearly indicates otherwise:

1.1 Account. “Account” means the record-keeping device used by the Company to
measure and determine the amounts to be paid to a Participant under the Plan.
Separate Accounts will be established for each Participant and as may otherwise
be required.

1.2 Beneficiary. “Beneficiary” means the person who under this Plan becomes
entitled to receive a Participant’s interest in the event of his or her death.

1.3 Board. “Board” means the Board of Directors of the Company or any committee
thereof acting within the scope of its authority.

1.4 Committee. “Committee” means the Corporate Benefits Committee of the Company
or a successor committee appointed to administer the Plan pursuant to Article
II.



--------------------------------------------------------------------------------

1.5 Company. “Company” means The Bank of New York Mellon Corporation, a Delaware
corporation, and any successor in interest.

1.6 Company Stock Fund Option. “Company Stock Fund Option” shall mean an
investment fund alternative permitting Participants to direct deferred
compensation to purchase phantom stock units based on the Company’s Common
Stock.

1.7 Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant pursuant to Article III for which a Deferral Election has been
submitted by the Participant to the Committee.

1.8 Deferral Election. “Deferral Election” means the written agreement to defer
receipt of compensation submitted by a Participant to the Committee or its
delegates prior to the commencement of the period in which the deferred
compensation is to be earned.

1.9 Effective Date. “Effective Date” of this Plan means January 1, 2008.

1.10 Elective Deferred Compensation. “Elective Deferred Compensation” means the
amount of compensation that a Participant elects to defer pursuant to a Deferral
Commitment.

1.11 Enrollment Period. “Enrollment Period” means (a) the thirty (30) days
following the effective date of an individual’s first-time election or
appointment to the Board or when he or she otherwise becomes eligible to
participate in the Plan for the first time and (b) an annual fall enrollment
period during which eligible individuals may file new or amended Deferral
Elections covering compensation to be earned in the following calendar year.

1.12 Internal Revenue Code. “Internal Revenue Code” means the Internal Revenue
Code of 1986, as amended.

1.13 Participant. “Participant” means any individual who is making (or has
elected to make) deferrals, or who holds an Account, under the terms of the
Plan.

1.14 Plan. “Plan” means “The Bank of New York Mellon Corporation Deferred
Compensation Plan for Directors” as set forth in this document and as the same
may be amended, administered or interpreted from time to time.

1.15 Plan Year. “Plan Year” means each calendar year beginning on January 1 and
ending on December 31.

1.16 Retirement. “Retirement” means that a Participant no longer serves on the
Board of Directors, for any reason other than death.

1.17 Standard Distribution Account. “Standard Distribution Account” means an
Account established pursuant to Section 5.1, which provides for distribution of
a benefit during Service or following Retirement.

 

2



--------------------------------------------------------------------------------

1.18 Unforeseeable Emergency. An “Unforeseeable Emergency” is a severe financial
hardship of the Participant or Beneficiary resulting from an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Section 152(a) of
the Internal Revenue Code); loss of the Participant’s or Beneficiary’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or
Beneficiary, as determined by the Committee, in accordance with
Section 409A(a)(2)(B)(ii) of the Internal Revenue Code and Regulation
Section 1.409A-3(i)(3) promulgated thereunder, on the basis of written
information supplied by the Participant.

1.19 Valuation Date. “Valuation Date” means the last day of each month, or such
other dates as the Committee may determine in its discretion, which may be
either more or less frequent, for the valuation of Participants’ Accounts.

1.20 Variable Fund Options. “Variable Fund Options” means the variable rate
investment fund alternatives approved by the Committee and offered to
Participants.

ARTICLE II

ADMINISTRATION

2.1 Administrator. Except as hereinafter provided, the Committee shall be the
administrator of the Plan and shall be responsible for administering the Plan in
accordance with its terms and for the administrative responsibilities
hereinafter described with respect to the Plan. Whenever any action is required
or permitted to be taken in the administration of the Plan, the Committee shall
take such action unless the Committee’s power is expressly limited herein or by
operation of law. The Committee may delegate its duties and responsibilities as
it, in its sole discretion, deems necessary or appropriate to the execution of
such duties and responsibilities. The Committee as a whole or any of its members
may serve in more than one capacity with respect to the Plan.

2.2 Powers and Duties. The Committee, or its delegates, shall maintain and keep
(or cause to be maintained and kept) such records as are necessary for the
efficient operation of the Plan or as may be required by any applicable law,
regulation, or ruling and shall provide for the preparation and filing of such
forms, reports, information, and documents as may be required to be filed with
any governmental agency or department and with the Plan’s Participants and/or
other Beneficiaries.

Except to the extent expressly reserved to the Company or the Board, the
Committee shall have all powers necessary to carry out the administrative
provisions of the Plan and to satisfy the requirements of any applicable law or
laws. These powers shall include, by way of illustration and not limitation, the
exclusive powers and discretionary authority necessary to:

 

3



--------------------------------------------------------------------------------

(a) construe and interpret the Plan; decide all questions of eligibility; decide
all questions of fact relating to claims for benefits; and determine the amount,
time, manner, method, and mode of payment of any benefits hereunder;

(b) direct the Company, and/or the trustee of any trust established at the
discretion of the Company to provide for the payment of benefits under the Plan,
concerning the amount, time, manner, method, and mode of payment of any benefits
hereunder;

(c) prescribe procedures to be followed and forms to be used by Participants
and/or other persons in filing applications or elections;

(d) prepare and distribute, in such manner as may be required by law or as the
Committee deems appropriate, information explaining the Plan; provided, however,
that no such explanation shall contravene the terms of this Plan or increase the
rights of any Participant or Beneficiary or the liabilities of the Company;

(e) require from the Company and Participants such information as shall be
necessary for the proper administration of the Plan;

(f) appoint and retain individuals to assist in the administration and
construction of the Plan, including such legal, clerical, accounting, and
actuarial services as it may require or as may be required by any applicable law
or laws;

(g) approve the variable rate investment fund alternatives that will be offered
as the Variable Fund Options;

(h) approve any special elections and/or payouts permitted under AJCA and
Section 409A of the Internal Revenue Code; and

(i) perform all other administrative functions which are not expressly reserved
to the Company or the Board, including, but not limited to, those supplemental
duties and responsibilities described in the “Corporate Benefits Committee
Charter and Summary of Operations” approved on September 17, 1991 (the “CBC
Charter”) which are not inconsistent with the Board’s intent that the Plan not
be construed as governed by or subject to ERISA.

Without intending to limit the generality of the foregoing, the Committee shall
have the power to amend the Plan, in whole or in part, in order to comply with
applicable law; provided, however, that no such amendment may increase the
duties and obligations of the Company without the consent of the Company. Except
as provided in the preceding sentence or unless directed by the Board or the
Corporate Governance and Nominating Committee of the Board or otherwise required
by law, the Committee shall have no power to adopt, amend or terminate the Plan,
said powers being exclusively reserved to the Board or the Corporate Governance
and Nominating Committee of the Board.

 

4



--------------------------------------------------------------------------------

2.3 Procedures. The Committee shall be organized and conduct its business with
respect to the Plan in accordance with the organizational and procedural rules
set forth in the CBC Charter.

2.4 Establishment of Rules. The Committee shall have specific authority in its
sole discretion to construe and interpret the terms of the Plan related to its
powers and duties, and to the extent that the terms of the Plan are incomplete,
the Committee shall have authority to establish such rules or regulations
related to its powers and duties as it may deem necessary and proper to carry
out the intent of the Company as to the purposes of the Plan.

2.5 Limitation of Liability. The Board, the members of the Committee, and any
officer, employee, or agent of the Company shall not incur any liability
individually or on behalf of any other individuals or on behalf of the Company
for any act, or failure to act, made in good faith in relation to the Plan. No
bond or other security shall be required of any such individual solely on
account of any such individual’s power to direct the Company to make the
payments required hereunder.

2.6 Compensation and Insurance. Members of the Committee shall serve without
compensation for their services as such. Expenses incurred by members of the
Committee in the performance of their duties as herein provided, and the
compensation and expenses of persons retained or employed by the Committee for
services rendered in connection with the Plan shall, upon approval by the
Committee, be paid or reimbursed by the Company.

The Company shall indemnify and/or maintain and keep in force insurance in such
form and amount as may be necessary in order to protect the members of the
Committee, their delegates and appointees (other than persons who are
independent of the Company and are rendering services to the Committee or to or
with respect to the Plan) from any claim, loss, damage, liability, and expense
(including costs and attorneys’ fees) arising from their acts or failures to act
with respect to the Plan, except where such actions or failures to act involve
willful misconduct or gross negligence.

2.7 Removals and Resignations. Any member of the Committee may resign and the
Company may remove any member of the Committee in accordance with the procedures
established by the CBC Charter. The Committee shall remain fully operative
pending the filling of any vacancies, the remaining Committee members having
full authority to administer the Plan.

2.8 Claims Procedure. The right of any Participant or Beneficiary to receive a
benefit hereunder and the amount of such benefit shall be determined in
accordance with the procedures for determination of benefit claims established
and maintained by the Committee; which separate procedures, entitled Procedures
for Determination of Benefit Claims, are incorporated herein by this reference.

 

5



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION AND DEFERRAL COMMITMENTS

3.1 Eligibility and Participation.

(a) Eligibility. Eligibility to make a Deferral Commitment shall be limited to
non-employee members of the Board who do not elect to defer into another
elective nonqualified deferred compensation plan of the Company or one of its
subsidiaries.

(b) Participation. Except as otherwise provided herein, an eligible individual
may elect to participate in the Plan by submitting a Deferral Election to the
Committee or its delegates during the Enrollment Period preceding the
commencement of the period in which the deferred compensation is to be earned.

3.2 Duration of Deferral Commitment.

(a) A Deferral Commitment shall be effective for compensation to be earned
during the next Plan Year following the date it is filed, or remainder of the
current Plan Year in the case of an initial deferral election under
Section 1.11(a), and shall terminate at the end of such Plan Year, unless
otherwise provided by the Committee or its delegates. A Deferral Election shall
not apply to any deferrals that represent payments for services performed prior
to the beginning of the Plan Year to which it applies.

(b) A Participant’s Deferral Commitments shall terminate upon the Participant’s
Retirement or death and as provided in Section 5.3 in the case of an
Unforeseeable Emergency.

3.3 Basic Forms of Deferral. An eligible Director may file a Deferral Election
to defer any payment by the Company or any affiliate of the Company for, or in
lieu of, services rendered to the Company or any affiliate of the Company. The
amount to be deferred shall be stated as a whole number percentage of the amount
to be paid to the Participant. No reallocation among the following components of
compensation shall be permitted to affect or change a previously filed Deferral
Election; provided, however, that only increases in one or more components that
are accompanied by decreases in one or more components shall be considered
“reallocations”; and provided further that the Committee shall have the
authority to determine whether a reallocation has occurred pursuant to the
foregoing rule. Payments which are eligible for deferral may consist of, but
shall not be limited to, any or all of the following forms of compensation:

(a) Board Retainer. The retainer paid for meetings of the Board.

(b) Board Meeting Fees. The meeting fees paid for meetings of the Board.

(c) Committee Meeting Fees. The meeting fees paid for meetings of committees of
the Board.

 

6



--------------------------------------------------------------------------------

(d) Other Deferrals. Fees paid for any other services rendered by the
Participant as a member of the Board to the Company or any affiliate of the
Company.

3.4 Limitations on Deferrals. The following limitations on deferrals shall
apply:

(a) Minimum Deferrals. The minimum deferral amount that may be elected is two
thousand dollars ($2,000.00) for any Plan Year.

(b) Maximum Deferrals. A Participant may not defer for any Plan Year more than
one hundred percent (100%) of all payments made to the Participant for, or in
lieu of, services rendered to the Company or affiliates of the Company.

(c) Waiver; Committee Discretion. The Committee may further limit the minimum or
maximum amount deferred by any Participant or group of Participants, or waive
the foregoing minimum and maximum limits for any Participant or group of
Participants, for any reason.

3.5 Termination of Deferral Commitments on Unforeseeable Emergency. Upon a
finding that the Participant has suffered an Unforeseeable Emergency, all
previously elected Deferral Commitments of the Participant shall terminate.

3.6 Commencement of Deferral Commitment. A Deferral Commitment shall be deemed
to commence as of the first day of the Plan Year covered by the Deferral
Election for such Deferral Commitment. A Participant’s Beneficiary will be
entitled to receive pre-retirement survivor benefits pursuant to Section 5.2(a)
with respect to the Deferral Commitment only in the event of the Participant’s
death while serving on the Board.

ARTICLE IV

DEFERRED COMPENSATION ACCOUNTS

4.1 Accounts. For record-keeping purposes only, Standard Distribution Accounts
shall be maintained as applicable for each Participant’s Elective Deferred
Compensation. Accounts shall be deemed to be credited with notional gains or
losses as provided in Section 4.3 from the date of deferral through the
Valuation Date.

4.2 Elective Deferred Compensation. A Participant’s Elective Deferred
Compensation shall be credited to the Participant’s Account(s) as of the date
when the corresponding non-deferred portion of the compensation is paid or would
have been paid but for the Deferral Commitment. Any withholding of taxes or
other amounts with respect to deferred compensation that is required by Federal,
state or local law shall be withheld from the Participant’s non-deferred
compensation to the maximum extent possible with any excess being withheld from
the Participant’s Deferral Commitment or Account(s).

 

7



--------------------------------------------------------------------------------

4.3 Notional Earnings and Losses. Accounts shall be credited with notional
earnings and losses as of each Valuation Date from the dates when deferred
amounts are credited to Accounts based on the balance of each Account. Earnings
and losses credited to each Account shall be based on the Participant’s choices
among the Variable Fund Options and the Company Stock Fund Option, subject to
the terms of this Section.

(a) Earnings or Losses During Participant’s Lifetime. During a Participant’s
lifetime, all compensation deferred by the Participant will be credited as
elected by the Participant with earnings or losses that may accrue based on the
performance of (i) the Variable Fund Options or (ii) the Company Stock Fund
Option.

(b) Earnings or Losses After Participant’s Death. Following a Participant’s
death, all compensation deferred by the Participant will be credited as elected
by the Participant’s Beneficiary with earnings or losses that may accrue based
on the performance of (i) the Variable Fund Options or (ii) the Company Stock
Fund Option.

(c) Changes to Investment Elections. Except as otherwise approved by the
Committee, Participants and Beneficiaries may elect quarterly to reallocate
previously accrued notional funds among the Variable Fund Options. Participants
shall not be permitted to reallocate previously accrued amounts between the
Company Stock Fund Option and any of the Variable Fund Options.

4.4 Valuation of Accounts. A Participant’s Account as of each Valuation Date
shall consist of the balance of the Participant’s Account as of the immediately
preceding Valuation Date, increased by the Participant’s Elective Deferred
Compensation and earnings credited to such Account and reduced by losses
sustained by any Variable Fund Options or the Company Stock Fund Option as
selected by the Participant or by distributions made from such Account since the
immediately preceding Valuation Date.

4.5 Vesting of Accounts. Each Participant shall be one hundred percent
(100%) vested at all times in the amounts credited to such Participant’s
Accounts.

4.6 Statement of Accounts. The Company shall submit to each Participant periodic
statements setting forth the balance to the credit of the Accounts maintained
for the Participant.

4.7 Company Stock Fund Option. Participants shall be permitted to defer Board
retainer, Board/Committee meeting fees and fees paid by the Company for any
other services rendered by the Participant as a member of the Board to the
Company or any affiliate of the Company into the Company Stock Fund Option.
Participant deferrals into the Company Stock Fund Option shall be treated as if
Elective Deferred Compensation were invested in the Company’s Common Stock on
the dates of such deferrals as determined under Section 4.2. Deferrals shall be
credited to Participant Accounts as phantom stock units representing whole and
partial shares of the Company’s Common Stock. The following rules shall apply to
such phantom stock units:

 

8



--------------------------------------------------------------------------------

(a) Phantom stock units shall be valued at the closing price of a share of the
Company’s Common Stock in the New York Stock Exchange Composite Transactions on
the date of such deferral and each other relevant Valuation Date, or, if no sale
shall have been made on such exchange on that date, the closing price in the New
York Stock Exchange Composite Transactions on the last preceding day on which
there was a sale (“Fair Market Value”).

(b) Dividend equivalents shall be accrued on phantom stock units, when and if
declared and paid on the Company’s Common Stock, and credited to additional
phantom stock units as if such amounts were reinvested in the Company’s Common
Stock under the Company’s Direct Stock Purchase and Dividend Reinvestment Plan.

(c) Participants shall not be permitted to reallocate previously accrued amounts
between the Company Stock Fund Option and any of the Variable Fund Options.

(d) Participants in the Company Stock Fund Option shall not be considered to be
shareholders of the Company and shall be entitled only to those voting rights,
if any, as may be approved by the Company with respect to shares of the
Company’s Common Stock that may be held in a trust established by the Company on
behalf of Plan Participants.

(e) Plan benefits paid under Article V from phantom stock units accrued under
the Company Stock Fund Option shall be settled only in shares of the Company’s
Common Stock, which will be credited to a book-entry account in the
Participant’s name.

(f) A Participant shall be advised as to the amount of any Federal, state, local
or foreign income tax required to be withheld by the Company on the compensation
income resulting from the payout of shares of the Company’s Common Stock.
Participant shall pay any taxes required to be withheld directly to the Company
in cash upon request; provided, however, that a Participant may satisfy such
obligation in whole or in part by requesting the Company in writing to withhold
from the shares otherwise deliverable that number of shares having a Fair Market
Value on the date on which such tax is calculated equal to the amount of the
aggregate minimum statutory withholding tax obligation to be so satisfied. No
shares of Common Stock shall be delivered to a Participant unless and until
Participant shall have satisfied any obligation for withholding taxes with
respect thereto as provided herein.

 

9



--------------------------------------------------------------------------------

ARTICLE V

PLAN BENEFITS

5.1 Standard Distribution Account Benefit.

(a) Election of Benefit. A Participant may file a Deferral Election to defer
compensation into up to five (5) Standard Distribution Accounts and receive
benefits from each such Account following Retirement or during Service. A
Participant shall elect one benefit payment option for each elected Standard
Distribution Account specifying a date of commencement and duration of payments
for each Account. A Participant shall direct that each of his or her elected
Standard Distribution Accounts be invested in any one or more of the Variable
Fund Options and/or the Company Stock Fund. A Participant’s election of payment
options shall be irrevocable, except as follows:

(i) A Participant shall be permitted to file one new payment election per year
for each elected Standard Distribution Account, which will supersede his or her
original payment option for that Account. Such change elections must be filed
more than twelve (12) months prior to the previously elected commencement date
and may not take effect for twelve (12) months. Change elections may not
accelerate a payment commencement date and must delay payment for at least five
(5) years from the previously elected payment commencement date. No change
elections will be allowed if the previously elected commencement date is age
sixty-five (65) or older. In the event that a Participant accelerates the
commencement date of his or her benefit, thereby causing a previously filed
payment election to have been made within twelve (12) months of such
commencement date, the next preceding timely payment election filed by the
Participant shall be followed. If it is found that a Participant’s payment
election does not comply with AJCA and Section 409A of the Internal Revenue
Code, benefits will be paid in accordance with the most recent valid election
filed by the participant.

(ii) A Participant who has elected payments in installments may request in
writing a payment in a lump sum, at any time after Retirement, of the amount of
his or her Account balance which is reasonably necessary to meet the
Participant’s requirements due to an Unforeseeable Emergency.

(iii) A Participant may file without penalty any new payment election permitted
by Section 409A of the Internal Revenue Code and approved by the Committee.

(b) Forms of Benefit Payment. The available forms of payment from a Standard
Distribution Account are as follows:

(i) One lump sum payment.

 

10



--------------------------------------------------------------------------------

(ii) Annual installments in approximately equal payments of principal and
earnings, if any, over a payment period of two (2) to fifteen (15) years, as
elected by the Participant. The payment of the annual installments shall begin
January 1 of a specified year and the amount shall be recalculated effective as
of January 1 of each year based on the remaining Account balance and the
remaining number of installment payments.

(c) Commencement of Benefit Payment. The available commencement dates for
payment of benefits from a Participant’s Standard Distribution Account are as
follows:

(i) Upon Retirement in a lump sum payment only.

(ii) January 1 of a specified year during Service or following Retirement;
provided, however, that no payment may commence earlier than the completion of
one Plan Year following the start of deferrals into such Account nor later than
the January of the fifth year following the Participant’s Retirement.

(iii) January 1 following Retirement.

(d) Default Retirement Benefit. If a Participant does not elect a benefit
payment option for his or her Standard Distribution Account, Plan benefits from
such Account will be paid in a lump sum within sixty (60) days of the end of the
month following Retirement.

5.2 Survivor Benefits.

(a) Pre-Retirement Survivor Benefits. If a Participant dies while in Service as
a member of the Board of Directors prior to complete distribution of his or her
Standard Distribution Account balances, the Company will pay the balance
remaining in such Accounts to the Participant’s Beneficiary. Such payment will
be made as a lump sum or as an annual benefit payment over a payment period of
two (2) to fifteen (15) years, as elected by the Participant on a form
prescribed by the Committee for designation of form of payment of survivor
benefits. The Participant may change such election at any time by filing a new
election form for designation of survivor benefits, provided however, that
survivor benefit election changes will not take effect for twelve (12) months
and, provided further, that if death occurs within twelve (12) months following
an election change, the most recent valid election on file will apply. Amounts
credited to the Company Stock Fund Option for a Participant shall be included in
the calculation of the amount payable, but such amounts shall be distributed in
shares of the Company’s Common Stock and credited against the obligations under
this section in a manner to be approved by the Committee.

 

11



--------------------------------------------------------------------------------

If a Participant dies while in Service after complete distribution of his or her
entire Standard Distribution Account balances, no survivor benefit will be
payable to the Participant’s Beneficiary. All amounts credited to the Company
Stock Fund Option for a Participant shall be distributed in shares of the
Company’s Common Stock.

(b) Post-Retirement Survivor Benefits. If a Participant dies after Retirement
but before commencement of payment of retirement benefits with respect to his or
her Standard Distribution Account balances, the Company will pay to the
Participant’s Beneficiary the installments of any such benefit that such
Participant’s Beneficiary would have received with respect to such Standard
Distribution Account balances had the Participant commenced to receive
retirement benefits on the day prior to such Participant’s death. Payments will
commence upon the Participant’s death, irrespective of when retirement benefits
would have commenced if the Participant had survived. Such payments shall be
made in accordance with the method of payment that the Participant had elected
for payment of retirement benefits for his or her Standard Distribution
Accounts.

If a Participant dies after the commencement of payment of retirement benefits
with respect to his or her Standard Distribution Accounts, the Company will pay
to the Participant’s Beneficiary the remaining installments of any such benefit
that would have been paid to the Participant had the Participant survived.

If a Participant dies after Retirement, but before receiving full payment of
benefits from a Standard Distribution Account payable during Service, his or her
Beneficiary shall receive the balance of such Account in one lump sum payment,
as soon as practicable following his or her death, provided that amounts
credited to the Company Stock Fund Option shall be distributed in shares of the
Company’s Common Stock.

(c) Valuation Date. The amount payable with respect to each of the Participant’s
Standard Distribution Accounts shall be determined by crediting such Accounts
through the date of the Participant’s death with all the Participant’s deferrals
and all earnings or losses based on the performance of the Variable Fund Options
or the Company Stock Fund Option as elected by the Participant for each of such
Accounts. After the Participant’s death, the Accounts will be increased or
reduced as provided in Section 4.3.

(d) Death of Survivor. Upon the death of a Participant’s Beneficiary, the amount
of any survivor benefit remaining payable to such Beneficiary will be paid in a
lump sum to the Beneficiary’s estate or personal representative, provided that
amounts credited to the Company Stock Fund Option shall be distributed in shares
of the Company’s Common Stock. The lump sum amount will be determined by taking
the present value of the remaining payments using such discount rate as the
Committee may determine.

 

12



--------------------------------------------------------------------------------

5.3 Unforeseeable Emergency. Upon finding that a Participant or Beneficiary has
suffered an Unforeseeable Emergency, the Committee will make distributions from
an Account prior to the time specified for payment of benefits under the Plan.
The amount of such distributions will be limited to the amount reasonably
necessary to meet the Participant’s or Beneficiary’s requirements during the
Unforeseeable Emergency. Applications for Unforeseeable Emergency distributions
and determinations thereon by the Committee shall be in writing, and a
Participant or Beneficiary may be required to furnish written proof of the
Unforeseeable Emergency.

Following a complete distribution of an entire Account balance necessary to meet
Participant’s Unforeseeable Emergency, a Participant and his or her Beneficiary
will be entitled to no further benefits under the Plan with respect to that
Account. Amounts paid to a Participant pursuant to this Section shall be treated
as distributions from the Participant’s Account. The Deferral Commitment for any
Participant who receives an Unforeseeable Emergency distribution of any part of
an Account balance shall end and the Participant shall not be allowed to make
any deferrals under the Plan during the remainder of the Plan Year in which he
receives such distribution and shall not be allowed to file a Deferral Election
for the next Plan Year.

5.4 Valuation and Settlement. The date on which a lump sum is paid or the date
on which installment payments commence shall be the “Settlement Date.” The
Settlement Date for an Account shall be no more than sixty (60) days after the
end of the month in which the Participant or his or her Beneficiary becomes
entitled to payments under the Plan on account of Retirement or death, unless
the Participant elects to defer commencement of payments to a later date in the
election form for designation of form of payment for the Account. The Settlement
Date for payments during Service or delayed payments following Retirement shall
be the date that the Participant elects for commencement of such payments in the
Deferral Election designating the form of payment for the Account. The amount of
a lump sum payment and the initial amount of installment payments shall be based
on the value of the Participant’s Account as of the Valuation Date at the end of
the immediately preceding month before the Settlement Date. For example, the
Valuation Date at the end of December shall be used to determine lump sum
payments and the initial amount of installment payments which will be made in
the following January.

5.5 Distributions from General Assets. The Company shall make any or all
distributions pursuant to this Plan in cash out of its general assets, except
that all distributions from the Company Stock Fund Option shall be settled only
in shares of the Company’s Common Stock credited to a book-entry account in the
Participant’s name.

5.6 Withholding and Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under Federal,
state or local law.

 

13



--------------------------------------------------------------------------------

5.7 Payment to Guardian. If a benefit is payable to a minor or a person declared
incompetent or to a person incapable of handling the disposition of his or her
property, the Committee may direct payment of such benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or incapacitated person. The Committee may require proof of
minority, incompetency, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Such distribution shall completely
discharge the Committee from all liability with respect to such benefit.

5.8 Small Benefit. Notwithstanding any election made by the Participant, the
Committee, in its sole discretion, may direct payment of any benefit in the form
of a lump sum payment to the Participant or any Beneficiary, if the lump sum
amount of the Account balance which is payable to the Participant or Beneficiary
when payments to such Participant or Beneficiary would otherwise commence is
less than the limit on elective deferrals under Section 402(g) of the Internal
Revenue Code.

5.9 Protective Provisions. Each Participant shall cooperate with the Company by
furnishing any and all information requested by the Company in order to
facilitate the payment of benefits hereunder, taking such physical examinations
as the Company may deem necessary and taking such other relevant action as may
be requested by the Company. If a Participant refuses so to cooperate or makes
any material misstatement of information or nondisclosure of medical history,
then no benefits will be payable hereunder with respect to such Participant or
his or her Beneficiary, provided that, in the Company’s sole discretion,
benefits may be payable in an amount reduced to compensate the Company for any
loss, cost, damage or expense suffered or incurred by the Company as a result in
any way of any such action, misstatement or nondisclosure.

5.10 Notices and Elections. Any notice or election required or permitted to be
given to the Company or the Committee under the Plan shall be sufficient only if
it is in writing on a form prescribed or accepted by the Committee and hand
delivered, or sent by registered or certified mail, to the principal office of
the Company, directed to the attention of the Human Resources Department of the
Company. Such notice or election shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

ARTICLE VI

DESIGNATION OF BENEFICIARY

6.1 Designation of Beneficiary. Each Participant shall have the right to
designate a Beneficiary or Beneficiaries to receive his or her interest in each
of his or her Accounts upon his or her death. Such designation shall be made on
a form prescribed by and delivered to the Company. The Participant shall have
the right to change or revoke any such designation from time to time by filing a
new designation or notice of revocation with the Company, and no notice to any
Beneficiary or consent by any Beneficiary shall be required to effect any such
change or revocation.

 

14



--------------------------------------------------------------------------------

6.2 Failure to Designate Beneficiary. If a Participant shall fail to designate a
Beneficiary before his or her demise, or if no designated Beneficiary survives
the Participant, the Committee shall direct the Company to pay the balance in
each of his or her Accounts in a lump sum to the executor or administrator for
his or her estate; provided, however, if no executor or administrator shall have
been appointed, and actual notice of said death was given to the Committee
within sixty (60) days after his or her death, and if his or her Account
balances do not exceed ten thousand dollars ($10,000), the Committee may direct
the Company to pay his or her Account balances to such person or persons as the
Committee determines, and the Committee may require such proof of right and/or
identity of such person or persons as the Committee may deem appropriate or
necessary.

ARTICLE VII

FORFEITURES TO COMPANY

7.1 Distribution of Participant’s Interest When Company is Unable to Locate
Distributees. In case the Company is unable within three (3) years after payment
is due to a Participant, or within three (3) years after payment is due to the
Beneficiary or estate of a deceased Participant, to make such payment to him or
her or his or her Beneficiary, executor or administrator because it cannot
ascertain his or her whereabouts or the identity or whereabouts of his or her
Beneficiary, executor or administrator by mailing to the last known address
shown on the Company’s records, and neither he, his or her Beneficiary, nor his
or her executor or administrator had made written claim therefore before the
expiration of the aforesaid time limit, then in such case, the amount due shall
be forfeited to the Company.

ARTICLE VIII

MAINTENANCE OF ACCOUNTS

8.1 Books and Records. The Company shall keep, or cause to be kept, all such
books of account, records and other data as may be necessary or advisable in its
judgment for the administration of this Plan, and properly to reflect the
affairs thereof, and to determine the nature and amount of the interests of the
respective Participants in each Account.

The Company is not required to physically segregate any assets with respect to
the Accounts under this Plan from any other assets of the Company and may
commingle any such assets with any other moneys, securities and properties of
any kind of the Company. Separate accounts or records for the respective
Participants’ interests shall be maintained for operational and accounting
purposes, but no such account or record shall be considered as creating a lien
of any nature whatsoever on or as segregating any of the assets with respect to
the Accounts under this Plan from any other funds or property of the Company.

 

15



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION OF THE PLAN

9.1 Amendment. The Board or the Corporate Governance and Nominating Committee of
the Board may at any time amend the Plan in whole or in part, provided, however,
that no amendment shall be effective to decrease or restrict the amount accrued
(including earnings at the appropriate interest rate) in any Account to the date
of such amendment. Notwithstanding anything in the preceding sentence to the
contrary, the Committee shall have the power to amend the Plan to the extent
authorized by Section 2.2.

9.2 Company’s Right to Terminate. The Board or the Corporate Governance and
Nominating Committee of the Board may partially or completely terminate the Plan
if, in its judgment, the tax, accounting, or other effects of the continuance of
the Plan or potential payments thereunder would not be in the best interests of
the Company.

(a) Partial Termination. The Board or the Corporate Governance and Nominating
Committee of the Board may partially terminate the Plan by instructing the
Committee not to accept any additional or ongoing Deferral Commitments. In the
event of such partial termination, the Plan shall continue to operate on the
same terms and conditions and, unless the Corporate Governance and Nominating
Committee of the Board instructs the Committee not to accept ongoing Deferral
Commitments, shall be effective with regard to Deferral Commitments entered into
prior to the effective date of such partial termination.

(b) Complete Termination. The Board or the Corporate Governance and Nominating
Committee of the Board may completely terminate the Plan, and if elected, the
Company may provide for payouts to Participants in connection with such
termination, provided such payouts are consistent with Section 409A of the
Internal Revenue Code.

ARTICLE X

SPENDTHRIFT PROVISIONS

10.1 No Right to Alienation or Assignment. The Company shall, except as
otherwise provided hereunder, pay all amounts payable hereunder only to the
person or persons entitled thereto hereunder, and all such payments shall be
made directly into the hands of each such person or persons and not into the
hands of any other person or corporation whatsoever, so that said payments may
not be liable for the debts, contracts or engagements of any such designated
person or persons, or taken in execution by attachment or garnishment or by any
other legal or equitable proceedings, nor shall any such designated person or
persons have any right to alienate, arbitrate, execute, pledge, encumber, or
assign any such payments or the benefits or proceeds thereof. If the person
entitled to receive payment be a minor, or a person of unsound mind, whether or
not adjudicated incompetent, the Company, upon direction of the Committee, may
make such payments to such person or persons, corporation or corporations as may
be, or be acting as, parent or legal or natural guardian of such minor or person
of unsound mind. The

 

16



--------------------------------------------------------------------------------

signed receipt of such person or corporation shall be a full and complete
discharge to the Company for any such payments. Notwithstanding the foregoing,
the Committee may assign and/or accelerate the payment of a Participant’s vested
account balances to an individual other than the Participant as may be necessary
to comply with a “qualified domestic relations order” as defined by and under
the terms provided in Code Section 414(p), Code Section 409A and other
applicable authorities.

ARTICLE XI

MISCELLANEOUS

11.1 Right of Company to Replace Members of the Board of Directors; Obligations.
Neither the action of the Company in establishing this Plan, nor any provisions
of this Plan, shall be construed as giving any member of the Board the right to
be retained in such capacity, or any right to any payment whatsoever except to
the extent of the benefits provided for by this Plan. The Company expressly
reserves the right at any time to replace or fail to renominate any member of
the Board without any liability for any claim against the Company for any
payment whatsoever except to the extent provided for in this Plan. The Company
has no obligation to create any other or subsequent deferred compensation plan
for any members of the Board.

11.2 Title to and Ownership of Assets Held for Accounts. Title to and ownership
of all assets held for any Accounts shall be vested in the Company and shall
constitute general assets of the Company.

11.3 Nature of Liability to Participants. Any and all payments required to be
made by the Company to Participants in the Plan shall be general and unsecured
liabilities of the Company.

11.4 Text of Plan to Control. The headings of the Articles and Sections are
included solely for convenience of reference, and if there be any conflict
between such headings and the text of this Plan, the text shall control.

This Plan document sets forth the complete terms of the Plan. In the event of
any discrepancies or conflicts between this Plan document and any summary or
other information regarding the Plan, the terms of this Plan document shall
apply and control.

11.5 Law Governing and Severability. This Plan shall be construed, regulated and
administered under the laws of the State of New York. If any provisions of this
Plan shall be held invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the remaining provisions of this Plan, and
this Plan shall be deemed to be modified to the least extent possible to make it
valid and enforceable in its entirety.

11.6 Name. This Plan may be referred to as “The Bank of New York Mellon
Corporation Deferred Compensation Plan for Directors.”

11.7 Gender. The masculine gender shall include the feminine, and the singular
shall include the plural, except when the context expressly dictates otherwise.

 

17



--------------------------------------------------------------------------------

11.8 Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Company may establish
one or more trusts, with such trustees as the Board or the Committee may
approve, for the purpose of providing for the payment of such benefits. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. To the extent any benefits provided under
the Plan are actually paid from any such trust, the Company shall have no
further obligation with respect thereto, but to the extent not so paid, such
benefits shall remain the obligation of, and shall be paid by, the Company.

 

18